Citation Nr: 1326078	
Decision Date: 08/16/13    Archive Date: 08/26/13

DOCKET NO.  11-14 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri



THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to September 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied service connection for multiple claims.  In his notice of disagreement (NOD) filed in July 2010, the Veteran limited his appeal to the claims listed on the title page.

A review of the Virtual VA electronic records storage system does not reveal any additional, pertinent documents which are not currently associated with the paper claims folder.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran served on active duty from September 1969 to September 1971.  He served in an artillery unit and reports noise exposure to 102 howitzers and gunfire.  He reports that hearing protection was available.  He describes decreased hearing acuity and ear "ringing" which began in service.  He contends that his currently diagnosed bilateral hearing loss and tinnitus result from noise exposure during his active military service.  His report of noise exposure during active service is deemed credible by the Board.

However, the Veteran also appears to have had non-military related noise exposure.  Prior to service, the Veteran worked as an assembler in a factory.  Postservice, he worked in an aluminum factory.  He also engages in recreational target shooting and deer hunting.

The Veteran's April 1969 pre-induction examination revealed the following audiometric findings:


250
256
500
518
1000
1024
2000
2048
3000
2896
4000
4096
6000
6144
8000
8192
RIGHT
/
5
5
0
/
10
/
/
LEFT
/
25
5
5
/
5
/
/

The Veteran's August 1971 separation examination revealed the following audiometric findings:


250
256
500
518
1000
1024
2000
2048
3000
2896
4000
4096
6000
6144
8000
8192
RIGHT
/
10
5
10
15
5
10
/
LEFT
/
15
0
10
20
15
15
/

Notably, the Veteran did not report any decreased hearing acuity or tinnitus during service.  On his separation examination, the Veteran specifically denied ear trouble or hearing loss.

A May 2010 VA audiology examination resulted in opinion that puretone testing indicated a moderate high frequency sensorineural hearing loss from "4-8000 Hz" for the right ear and a moderate high frequency sensorineural hearing loss from "4-6000 Hz" for the left ear.  In April 2011, the same VA audiologist provided opinion that the Veteran's puretone threshold shifts during active service were not significant and did not reflect the onset of hearing loss.

In the July 2010 NOD, the Veteran's representative referred to a 2005 report by the National Academies of Science Institute of Medicine (IOM) report which concluded that an assessment of noise-induced hearing loss should include puretone measurements above the 6000 hertz level in order to document whether a characteristic "notch" associated with noise-induced hearing loss during service was present.

The VA audiology opinions do not discuss whether the Veteran's separation examination demonstrated a characteristic "notch" at 6000 Hertz which may be associated with noise-induced hearing loss.  Notably, the VA examiner also did not report the actual puretone thresholds above 4000 hertz on the May 2010 VA examination.  In light of the above, the Board remands this case to associate with the claims folder the May 2010 results from puretone threshold testing above 4000 Hertz (if available) and clarifying medical opinion discussing the significance, if any, of the audiometric test results at 6000 Hertz in service.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the record the complete audiometric test results from the May 2010 VA audiology examination, including puretone thresholds above 4000 hertz.  If the results are not available, the RO should clearly document that fact for the record.

2.  Upon completion of the above, schedule the Veteran for additional VA audiology examination.  The VA examiner is requested to conduct audiometric testing which includes puretone threshold testing results above 4000 Hertz.  Following examination and review of the claims folder, the examiner is requested to provide opinion on the following questions:

	a) whether it is at least as likely as not (probability of 50 percent or greater), that the Veteran's in service noise exposure caused or contributed to his currently manifested right and/or left hearing loss disability; and 

	b) whether it is at least as likely as not (probability of 50 percent or greater), that the Veteran's in service noise exposure caused or contributed to his currently manifested tinnitus disability?

In providing these opinions, the examiner is requested to address the following:

* an explanation as to whether the Veteran's separation examination demonstrated a characteristic "notch" at 6000 Hertz which may be associated with noise-induced hearing loss;
* the Veteran's reported perception upon his separation examination that he did not have a history of ear trouble or hearing loss compared to his current recollections of decreased hearing acuity and tinnitus which began in service;
* the Veteran's accepted history of in service noise exposure;
* the results from the May 2010 and April 2011 VA examinations; and
* a summary of the accepted medical principles applicable to diagnosing noise-induced hearing loss and tinnitus.

By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  It is not a means of reconciling actual conflict or a contradiction in the evidence.

In formulating an opinion, the examiner is requested to provide a reasoned medical explanation for each conclusion being reached.  If an opinion cannot be reached without resorting to speculation, then the examiner should clearly state why such an opinion would be speculative (e.g., a determination cannot be made based upon the current state of medical knowledge).  The phrase "without resort to speculation" should reflect the limitations of knowledge in the medical community at large.  If deemed necessary, the examiner should identify whether additional procurable data is required in this case.

3.  Thereafter, readjudicate the claim.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and an appropriate period of time to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

